—In a proceeding pursuant to Family Court Act article 7 to adjudicate whether Darren H. was a person in need of supervision, the Administration for Children’s Services of the City of New York appeals from an order of the Family Court, Kings County (Turbow, J.), dated December 15, 1999, which found it in contempt of an order of the same court, dated October 24, 1997, and directed it to pay a fine pursuant to Judiciary Law § 773 in the amount of $250 to the petitioner and an attorney’s fee to the petitioner’s counsel.
Ordered that the appeal is dismissed, with costs.
The appeal from the nondispositional order must be dismissed as no appeal lies from that order as of right (see, Family Ct Act § 1112; Matter of Gaffney v Gaffney, 278 AD2d 235), and leave to appeal has not been granted. Ritter, J. P., Krausman, McGinity and Smith, JJ., concur.